Case: 21-2254    Document: 17     Page: 1   Filed: 05/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  JOHN R. GILLILAN,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-2254
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-8325, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                  Decided: May 10, 2022
                  ______________________

    JOHN R. GILLILAN, Reno, NV, pro se.

     VIJAYA SURAMPUDI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ERIC P. BRUSKIN, PATRICIA M.
 MCCARTHY; AMANDA BLACKMON, BRIAN D. GRIFFIN, Y. KEN
 LEE, Office of General Counsel, United States Department
 of Veterans Affairs, Washington, DC.
Case: 21-2254     Document: 17      Page: 2    Filed: 05/10/2022




 2                                     GILLILAN   v. MCDONOUGH



                   ______________________

     Before PROST, TARANTO, and CHEN, Circuit Judges.
 PER CURIAM.
      John R. Gillilan appeals the decision of the Court of
 Appeals for Veterans Claims (Veterans Court) affirming a
 decision by the Board of Veterans’ Appeals (Board) denying
 Mr. Gillilan an effective date before March 20, 2016 for a
 total disability rating based on individual unemployability
 (TDIU) and denying Mr. Gillilan’s request that recoupment
 of a Federal Tort Claims Act (FTCA) settlement under
 38 U.S.C. § 1151 not include amounts Mr. Gillilan paid in
 attorneys’ fees and be recouped by withholding only a por-
 tion of his monthly benefits. On appeal, Mr. Gillilan argues
 that the Veterans Court erred in affirming the Board’s de-
 cision. For the reasons below, we dismiss the appeal for
 lack of subject matter jurisdiction.
                         BACKGROUND
     Mr. Gillilan served in the California National Guard
 with a period of active-duty training from August to De-
 cember 1964.       SAppx. 7; see also SAppx. 64. 1          In
 March 2010, he underwent a lumbar spine fusion proce-
 dure at a U.S. Department of Veterans Affairs (VA) medi-
 cal facility that resulted in a permanent and debilitating
 nerve injury to his left lumbar spine, left leg, and left foot.
 SAppx. 81–83. Mr. Gillilan filed a claim under the FTCA
 seeking damages for his injuries, id., and in March 2016,
 he agreed to settle those claims in the amount of $110,000,
 SAppx. 75–80.
    After settling his FTCA claim, Mr. Gillilan filed a claim
 under 38 U.S.C. § 1151 on March 30, 2016 for multiple



     1   All SAppx. citations refer to the supplemental ap-
 pendix filed concurrently with Appellee’s brief.
Case: 21-2254     Document: 17     Page: 3    Filed: 05/10/2022




 GILLILAN   v. MCDONOUGH                                    3



 disabilities caused by the March 2010 surgery.
 SAppx. 70–73. In November 2016, the VA awarded him
 § 1151 benefits for his lower extremity injuries and special
 monthly compensation for the loss of use of one foot, both
 effective March 30, 2016. SAppx. 64. In early 2017, the VA
 informed Mr. Gillilan that, in view of the payment he al-
 ready received for his now-settled FTCA claim, the VA
 would recoup his FTCA settlement payment from his VA
 disability compensation pursuant to 38 U.S.C. § 1151(b)(1).
 SAppx. 59.
     Mr. Gillilan responded in November 2017 with a Notice
 of Disagreement, arguing that the recoupment should ex-
 clude any attorneys’ fees and requesting that the VA only
 withhold a portion of his monthly disability benefits.
 SAppx. 41. The VA disagreed, finding that it was not au-
 thorized to exclude attorneys’ fees or withhold only a por-
 tion of his monthly benefits payments. SAppx. 37–40.
     Mr. Gillilan also separately filed a TDIU claim in Jan-
 uary 2017. SAppx. 62–63. The VA awarded Mr. Gillilan
 TDIU benefits effective July 3, 2017, the date the VA found
 Mr. Gillilan became unable to perform physical and seden-
 tary employment. SAppx. 32. Mr. Gillilan challenged the
 decision. He argued for an effective date of January 3,
 2017, the date he filed his claim, and noted that he had
 been unable to work since the March 2010 surgery.
 SAppx. 29–30.
     Mr. Gillilan appealed the recoupment and TDIU deci-
 sions to the Board. The Board found that Mr. Gillilan was
 entitled to a TDIU effective date of March 30, 2016, the
 date he filed his original claim for disability compensation.
 SAppx. 22–24. The Board denied his requests to offset re-
 coupment to account for attorneys’ fees and to withhold
 only a portion of his monthly disability payment.
 SAppx. 24–26.
     Mr. Gillilan then appealed to the Veterans Court. Gil-
 lilan v. McDonough, No. 19-8325, 2021 WL 1884068 (Vet.
Case: 21-2254     Document: 17      Page: 4    Filed: 05/10/2022




 4                                     GILLILAN   v. MCDONOUGH



 App. May 11, 2021) (Veterans Court Decision). The court
 held that because Mr. Gillilan had not filed a claim for VA
 benefits prior to March 30, 2016, that was the earliest ef-
 fective date for TDIU benefits under § 5110 and 38 C.F.R.
 § 3.400. Id. at *4–5. The court also affirmed the Board’s
 denial of Mr. Gillilan’s request not to recoup attorneys’ fees
 and to withhold only a portion of the monthly benefits be-
 cause the governing provisions provide no such exceptions
 and the court lacked authority to grant equitable relief. Id.
 at *5–6.
     In May 2021, Mr. Gillilan filed a motion for panel re-
 consideration, SAppx. 4–5, that the Veterans Court
 granted, SAppx. 2. On July 14, 2021, a three-judge panel
 adopted the Veterans Court Decision. SAppx. 3. Mr. Gilli-
 lan timely appealed to this court.
                          DISCUSSION
      Our authority to review decisions of the Veterans Court
 is limited by statute. Goodman v. Shulkin, 870 F.3d 1383,
 1385 (Fed. Cir. 2017). We have jurisdiction to review the
 Veterans Court’s decision on the validity or interpretation
 of a statute or regulation. 38 U.S.C. § 7292. However, we
 “may not review the Veterans Court’s factual findings or
 its application of law to facts absent a constitutional issue.”
 Singleton v. Shinseki, 659 F.3d 1332, 1334 (Fed. Cir. 2011);
 see also 38 U.S.C. § 7292. Accordingly, where an appeal
 challenges factual determinations by the Veterans Court,
 we lack subject matter jurisdiction and dismissal is re-
 quired.
     Mr. Gillilan presents two issues on appeal. First, he
 argues that the Veterans Court erred by interpreting
 38 C.F.R. § 3.400 to require the effective date to be the date
 his claim was first filed rather than the date his entitle-
 ment arose, and thus he is entitled to an effective date of
 March 19, 2010. Appellant’s Br. at 1–3. Although Mr. Gil-
 lilan frames the issue as involving a challenge to the Vet-
 erans Court’s interpretation of a regulation, the Veterans
Case: 21-2254     Document: 17      Page: 5    Filed: 05/10/2022




 GILLILAN   v. MCDONOUGH                                      5



 Court did not elaborate on the meaning of § 3.400 in decid-
 ing Mr. Gillilan’s claim. Veterans Court Decision, at *4; see
 Graves v. Principi, 294 F.3d 1350, 1354 (Fed. Cir. 2002) (ex-
 plaining that “issues of interpretation” are implicated “if
 the Veterans Court elaborated the meaning of a statute or
 regulation and the decision depending on that interpreta-
 tion” (cleaned up)). The Veterans Court simply applied
 § 3.400 to determine the effective date of Mr. Gillilan’s ben-
 efits. Veterans Court Decision, at *4. This is a factual de-
 termination not subject to our review. See, e.g., Butler v.
 Shinseki, 603 F.3d 922, 926 (Fed. Cir. 2010) (holding that
 “when a disability was claimed or service connection estab-
 lished” are questions of fact “not subject to our review”); see
 also Echevarria-North v. Shinseki, 437 F. App’x 941, 945
 (“The Board’s determination of an effective filing date is a
 finding of fact that the Veterans Court reviews for clear er-
 ror, and it is a factual determination that is unreviewable
 by this court.”). We thus have no jurisdiction over Mr. Gil-
 lilan’s claim that he is entitled to an earlier effective date.
     Nor do we have jurisdiction over Mr. Gillilan’s second
 claim that recoupment of his FTCA settlement is an unfair
 practice that violates the United States Constitution. Ap-
 pellant’s Br. at 2 (asserting that recoupment is a “double
 standard practice”); see also Appellant’s Memorandum in
 lieu of Oral Argument at 1. We are unpersuaded that the
 Veterans Court’s decision involves a constitutional issue.
 Mr. Gillilan has not identified a constitutional issue, nor
 can we discern one. See Helfer v. West, 174 F.3d 1332, 1335
 (Fed. Cir. 1999) (“[An appellant’s] characterization of [a]
 question as constitutional in nature does not confer upon
 us jurisdiction that we otherwise lack.”).
                           CONCLUSION
     We have considered Mr. Gillilan’s remaining argu-
 ments and do not find them persuasive. For the foregoing
 reasons, we dismiss the appeal for lack of subject matter
 jurisdiction.
Case: 21-2254   Document: 17    Page: 6   Filed: 05/10/2022




 6                                GILLILAN   v. MCDONOUGH



                     DISMISSED
                        COSTS
 No costs.